Wyly, J.
The plaintiff appeals from a judgment on a rule setting aside the writ of provisional seizure sued out by him against the defendant to recover the rent which the latter agreed to pay him for the lease of a building on Camp street. The proceeding seems to have been regularly taken out under article 287 C. P., on a written contract of lease in which the defendant agreed to pay for the premises $417 per month, one month’s rent being past due.
Because the plaintiff had for several months prior voluntarily abated the monthly installments at the request of the defendant, no obligation thereby arose compelling- him likewise to do so in the future.
Failure to pay the rent was sufficient cause for the provisional seizure; the property of the defendant in the premises being for. sale, the plaintiff might-justly fear its removal. 8 An. 366, 374.
It is therefore ordered that the judgment herein be avoided and annulled; and it is ordered that the rule herein be discharged and that this cause be remanded to be proceeded in according to law, appellee paying costs of appeal.